Calhoon, J.,
delivered tbe opinion of tbe court.
That Moore, the original trustee, refused to act, is plainly to be seen of record. When it was shown, as it was, that tbe cotton was prima facie embraced in tbe original trust deed, it was not error to devolve tbe proof on the laborer that tbe bale in controversy was not involved in it, because of tbe laborer’s lien under tbe statute.
We decline to bold that because Key, tbe substituted trustee, sued out tbe replevin by affidavit in bis own name, without adding tbe word “trustee,” therefore be must fail in showing that be held it as trustee, and it was proper to allow amendment accordingly, if any was needed.
There is no error in tbe admission of evidence on tbe issue before tbe jury.

Affirmed.